Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 8, 12, 15-16, 18-23, 25, 35, 37-38, 40, 54-56 is pending.
Claims 12, 15-16, 18-19, 21, 35, 37-38 and 40 is withdrawn.
Claims 8, 20, 22-23, 25 and 54-56 is examined herewith.
Applicant’s response filed 12/20/2021 has been received and entered in the application.

Action Summary
Claims 8, 20, 22-23, 25 and 54-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munroe (Immune tolerance induction to enzyme-replacement therapy by co-administration of short-term, low-dose methotrexate in a murine Pompe disease model, Clinical and Experimental Immunology, Clinical and Experimental Immunology, 152: 138–146, 2008) in view of DiLillo (B10 cells and regulatory B cells balance immune responses during inflammation, autoimmunity, and cancer, Annal of the New York Academy of Sciences, 1183 (2010) 38–57) is maintained with modifications due to applicants amendment of claims.

Response to Arguments
Applicants argue several times and varying ways that neither Muroe nor Dilillo do not teach or suggest single cycle methotrexate administration.  This argument has been 3-day period (which is encompassed by the instantly claimed range of 1-11 days cycle) are required to manage the rhGAA-specific antibody response to treat Pompe disease as taught by Munroe.  Which each 3-day period can reasonably be construed as a single cycle.  In looking to the instant specification for the definition of a single cycle, in paragraph 0099 recites that “a single cycle does not last longer than 8 days”.  Therefore, since Muroe discloses administering MTX over a 3 day period meets the limitation of a single cycle.
Applicants argue that Muroe merely reports expansion of B1 B cells 24 hours following a single i.v. injection of rhGAA without methotrexate administration of GAA knock-out mice. A skilled person in the art reading Munro would not have been able to predict whether administration of methotrexate, much less a single cycle of methotrexate, could effectively increase B regulatory cells in the B cell population in a subject receiving rhGAA treatment.  This argument has been fully considered but has not been found persuasive.  Monroe teaches that Acid a-glucosidase (GAA) knock-out mice were injected weekly for 32 weeks with 20 mg/kg of rhGAA. 5 or 0·5 mg/kg of MTX was administered for either the first 3 or 8 weeks of chronic weekly rhGAA treatment. rhGAA-specific IgG was evaluated every other week to week 16 and then monthly to 32 weeks by serum enzyme-linked immunosorbent assay.  And Monroe teaches that treatment amounts of MTX over a 3-day period (which is encompassed by the instantly claimed range of 1-11 days cycle) are required to manage the rhGAA-specific antibody 
Applicants argue surprising results in view of Figure 4C and alemtuzumab as in Examples 4-5 and 7.  In Figure 4C recites that methotrexate and mTAG are administered together (e.g. in conjunction).  And examples 4-5 and 7 require alemtuzumab.  However, none of the instant claims recited alemtuzumab.  Therefore, since Figure 4C requires that both methotrexate and mTAG are administered together for up to 4 months (multiple cycles) and examples 4-5 and 7 require alemtuzumab which is not instantly claims.  The applicants has not demonstrated unexpected results.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 8, 20, 22-23, 25 and 54-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munroe (Immune tolerance induction to enzyme-replacement therapy by co-administration of short-term, low-dose methotrexate in a murine Pompe disease model, Clinical and Experimental Immunology, Clinical and Experimental Immunology, 152: 138–146, 2008) in view of DiLillo (B10 cells and regulatory B cells balance immune responses during inflammation, autoimmunity, and cancer, Annal of the New York Academy of Sciences, 1183 (2010) 38–57) both are of record.

Clinical investigations of recombinant human acid a-glucosidase for the
treatment of Pompe disease often reveal the appearance of therapy-speciﬁc
antibodies. These antibodies could potentially interfere with recombinant
human acid a-glucosidase efﬁcacy and induce immunolog ical consequences.
Several immunosuppressive agents, including methot rexate, mycophenolate
mofetil and cyclosporin A with azathioprine, were evaluated for their poten-
tial to induce immune tolerance to recombinant human acid a-glucosidase.
Methotrexate was the only agent that reduced recombinant human acid
a-glucosidase-speciﬁc ant ibody responses in acid a-glucosidase knock-out
mice. A 3-week, low-dose methotrexate regimen controlled recombinant
human acid a-glucosidase-speciﬁc antibody levels throughout 8 months of
weekly recombinant human acid a-glucosidase treatment. The success of this
methotrexate regimen appears to require methotrexate administr ation within
the ﬁrst 24 h of recombinant human acid a-glucosidase treatment. In an
attempt to understand the beneﬁt of methotrexate within the ﬁrst day of
recombinant human acid a-glucosidase administration, the immune
response 24 h following intravenous recombinant human acid a-glucosidase
treatment was investigated. A consistent expansion of peritoneal B1 B cells
was observed. Control over this B1 B cell response may be part of the complex
mechanism of action of methotrexate-induced immune tolerance.
Clinical investigations of recombinant human acid a-glucosidase for the
treatment of Pompe disease often reveal the appearance of therapy-speciﬁc
antibodies. These antibodies could potentially interfere with recombinant
human acid a-glucosidase efﬁcacy and induce immunolog ical consequences.
Several immunosuppressive agents, including methot rexate, mycophenolate
mofetil and cyclosporin A with azathioprine, were evaluated for their poten-
tial to induce immune tolerance to recombinant human acid a-glucosidase.
Methotrexate was the only agent that reduced recombinant human acid
a-glucosidase-speciﬁc ant ibody responses in acid a-glucosidase knock-out
mice. A 3-week, low-dose methotrexate regimen controlled recombinant
human acid a-glucosidase-speciﬁc antibody levels throughout 8 months of
weekly recombinant human acid a-glucosidase treatment. The success of this
methotrexate regimen appears to require methotrexate administr ation within
the ﬁrst 24 h of recombinant human acid a-glucosidase treatment. In an
attempt to understand the beneﬁt of methotrexate within the ﬁrst day of
recombinant human acid a-glucosidase administration, the immune
response 24 h following intravenous recombinant human acid a-glucosidase
treatment was investigated. A consistent expansion of peritoneal B1 B cells
was observed. Control over this B1 B cell response may be part of the complex
mechanism of action of methotrexate-induced immune tolerance
methotrexate, mycophenolate mofetil and cyclosporin A with azathioprine, were evaluated for their potential to induce immune tolerance to recombinant human acid a-glucosidase. Methotrexate was the only agent that reduced recombinant human acid a-glucosidase-specific antibody responses in acid a-glucosidase knock-out mice. A 3-week, low-dose methotrexate regimen controlled recombinant human acid a-glucosidase-specific antibody levels throughout 8 months of weekly recombinant human acid a-glucosidase treatment. The success of this methotrexate regimen appears to require methotrexate administration within the first 24 h of recombinant human acid a-glucosidase treatment. In an attempt to understand the benefit of methotrexate within the first day of recombinant human acid a-glucosidase administration, the immune response 24 h following intravenous recombinant human acid a-glucosidase treatment was investigated. A consistent expansion of peritoneal B1 B cells was observed. Control over this B1 B cell response may be part of the complex mechanism of action of methotrexate-induced immune tolerance (abstract).  Munroe teaches Pompe disease is a neuromuscular disorder resulting from a deficiency in the lysosomal enzyme, acid a-glucosidase (GAA).  Recombinant human acid α-glucosidase (rhGAA) has been shown to be effective as an enzyme replacement therapies (ERT) for infantile-onset Pompe disease. The majority of infantile Pompe patients treated with rhGAA develop anti-bodies directed against this therapeutic protein (page 138).  5 mg/kg of MTX given the first 8 of 16 weeks equivalently reduced rhGAA-specific IgG levels when compared with 10 mg/kg (Fig. 4). Munroe teaches that a short course of low-dose methotrexate (MTX) treatment can induce a long-lived suppression of recombinant human acid a-glucosidase (rhGAA)-specific immunoglobulin (IgG) responses. Acid a-glucosidase (GAA) knock-out mice were injected weekly for 32 weeks with 20 mg/kg of rhGAA. 5 or 0·5 mg/kg of MTX was administered for either the first 3 or 8 weeks of chronic weekly rhGAA treatment. rhGAA-specific IgG was evaluated every other week to week 16 and then monthly to 32 weeks by serum enzyme-linked immunosorbent assay (figure 5).  Studies investigating the duration of the MTX-induced specific antibody reduction and potential lower limits of dose effectiveness were performed (page 142).  Munroe teaches that this work demonstrates a distinct benefit of administering MTX within the first 24 h of rhGAA treatments. In particular, the addition of a 0 h time-point to the original 24- and 48-h weekly MTX regimen allowed MTX doses as low as 0·5 mg/kg to control rhGAA-specific immune responses successfully (page 143).  Munroe teaches that recombinant human acid a-glucosidase is a highly complex glycosylated protein that appears to elicit a rapid immune response (page 143).  Munroe teaches that MTX may induce immune tolerance to recombinant human α-glaactosidase and rhGAA through a mechanism other than cell death (page 143). Munroe discloses that a single i.v. injection of rhGAA was administered to a GAA KO mice (page 143, right column 3 paragraph).  Munroe teaches that the percentage of B1 B cells in the peritoneal cavity increases significantly dministration of MTX at 0 hour was critical in reducing antibody levels at this dose. MTX treatment reduced recombinant human a-galactosidase-specific antibody responses successfully when administered 48 h following recombinant human a-galactosidase treatment.  Of note, the 0-hour MTX treatment was critical in establishing this effect with low-dose MTX, suggesting that a very rapid and probably T cell-independent B cell response may be implicated and if not controlled immediately, higher doses of MTX were required to reduce antibody levels effectively (page 144 bridging page 145).  Munroe teaches that Methotrexate holds promise as a potential ITI agent to minimize unwanted antibody responses.  Munroe teaches that MTX treatment directly before rhGAA administration (within 30 min) interferes with rapid T cell-independent B cell responses, a significant expansion of B1 B cells was observed 24 h following rhGAA exposure (page 145). 

Munroe does not specifically disclose B10 or cell expression.
DILillo teaches that the ability of B cells to negatively regulate cellular immune responses and inflammation has only recently been described. Hallmark papers from a number of distinguished laboratories have identified phenotypically diverse B-cell subsets with regulatory functions during distinct autoimmune diseases, including IL-10-producing B cells, CD5+ B-1a cells, CD1d + marginal zone B cells, and transitional-2-marginal zone precursor B cells. Most recently, a numerically rare and phenotypically unique CD1d hiCD5+CD19 hi subset of regulatory B cells has been identified in the spleens of both normal and autoimmune mice. CD1d hiCD5+ B cells with the capacity to DiLillo teaches that IL-10 and B10 cells are located within the spleen (table 1).  DiLillo teaches that B10 development in vivo appears to be T cell independent. Not only are CD1d hiCD5+ B10 cells present in T-cell-deficient nude mice, but cytoplasmic IL-10-competent B cell frequencies and numbers are approximately five-fold higher in splenocytes from nude mice when compared with wild-type mice.  DiLillo teaches that IL-10 exerts anti-inflammatory and suppressive effects on most hematopoietic cells. IL-10 expression in the mucosal environment is also critical for immunologic tolerance.
The precise cellular or igin of B10 cells remains un-
known, and this is a critical issue to be addressed.
As discussed later, regulatory B cells have been char-
acterized as having B-1a, MZ, and T2-MZ precur-
sor B-cell origins (Table 1, Fig. 2A). However, the
unique B10-cell phenotype has led us to propose
that B10 cells derive from B10 progenitor (B10pro,
The precise cellular or igin of B10 cells remains un-
known, and this is a critical issue to be addressed.
As discussed later, regulatory B cells have been char-
acterized as having B-1a, MZ, and T2-MZ precur-
sor B-cell origins (Table 1, Fig. 2A). However, the
unique B10-cell phenotype has led us to propose
that B10 cells derive from B10 progenitor (B10pro,

It would have been obvious to one of ordinary skills in the art that upon administering methotrexate with recombinant human acid a-glucosidase to treat Pompe disease as taught by Munroe, would consequently result in an increased percentage of B-cells (e.g. B10) of B regulatory cells populations (splenic) and wherein the B regulatory cells express IL-10, TGF-β AND FoxP3 with the same administration of methotrexate with recombinant human acid a-glucosidase (same compounds) to treat Pompe disease (same disorder).  Because it is known in the art that IL-10 produces B-cell which is known to increase immunologic tolerance as taught by DiLillo and the 

	It would have been obvious to one or ordinary skills in the art that upon administering methotrexate with recombinant human acid a-glucosidase to treat Pompe disease would have administered methotrexate for 1-11 consecutive days as instantly claimed.  One would have been motivated to administer methotrexate for 1-11 consecutive days because it is known in the art that methotrexate is administered for 3 weeks (e.g. 21 consecutive days) and ample amounts of MTX over a 3-day period (which is encompassed by the instantly claimed range of 1-11 days) are required to manage the rhGAA-specific antibody response to treat Pompe disease as taught by Munroe with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to administer methotrexate between 48 hours prior to and 48 hours after the onset of the therapeutic treatment.  One would have been motivated to administer methotrexate between 48 hours prior to and 48 hours after the onset of the therapeutic treatment because it is known in the art than the success of this methotrexate regimen appears to require methotrexate administration within the first 24 hours of recombinant human acid a-glucosidase treatment (e.g. therapeutic) (which falls within the instantly claimed limitation of 48 hours after the onset of the therapeutic treatment) as disclosed by Munroe with a reasonable expectation of success absence 
	It would have been obvious to one of ordinary skills in the art at the time of the invention that further cycles of methotrexate are not regularly administered in conjunction with subsequent regular dosing period of the therapeutic.  One would have been motivated not to administer further cycles of methotrexate in conjunction with subsequent regular dosing period of the therapeutic because it is known in the art that the therapeutic is administered in a i.v. single administration of rhGAA weekly, and methotrexate is administered at 24 or 48 hours after the therapeutic as disclosed by Monroe.  Therefore, the therapeutic and methotrexate are not administered in conjunction, meeting the claim limitation of “further cycles of methotrexate are not regularly administered in conjunction with subsequent regular dosing periods of the therapeutic”.

	It would have been obvious to optimize the dosing of methotrexate.  One would have been motivated to optimize the dosing of methotrexate because it is known in the art that methotrexate is administered in a dose as low as 0·5 mg/kg (which is overlapping ranges as instantly claimed range of 0.1 mg/kg to 5 mg/kg) to control rhGAA-specific immune responses successfully as disclosed by Munroe.  Furthermore, it is obvious to vary and/or optimize the amount of methotrexate provided in the composition, according to the guidance provided by Munroe, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8, 20, 22-23,25 and 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 8 as amended recites “wherein further cycles of methotrexate are not regularly administered in conjunction with subsequent regular dosing periods of the therapeutic”.  The instant specification does not support this newly added limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 20, 22-23,25 and 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 8 recites , 
s 8, 20, 22-23,25 and 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  administering a therapeutic.  Instant claim 8 recites “method of increasing the percentage of B regulatory cells in the B cell population in a subject in need of treatment with a therapeutic, comprising administering to the subject an effective amount of methotrexate”.  The claim does not recite administering said therapeutic.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

	Claims 8, 20, 22-23, 25 and 54-56 are rejected.
	No claims are allowed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627